Title: To John Adams from Tristram Dalton, 20 March 1798
From: Dalton, Tristram
To: Adams, John



Sir
Washington 20th March 1798

I lately did myself the Honour of addressing You, relative to a certain Character—whose Conduct, since, I hope had justified my intruding upon your important Moments, on such an occasion.
The large Majority in the House of Representatives for granting pecuniary Aid to this City, is pleasing to those particularly interested in it—It did me good to hear of any tolerable Union in that Body, on any beneficial Proposition—The Division which seems to be fixed among the Members, harrow my very Soul—
The Attempts of a Party (too powerful) to engross all the Powers of Government in one Branch, tend to shake the Fabrick to the Center—Should they be successful, which may God prevent, Farewell all the Happiness and true Liberty, with the Prospect of which we have consoled ourselves—Far rather let me be under One Despot than One hundred Tyrants.
I frequently revert to your political Bible—and compare recent. Events, and Movements, in this, and other Countries, with your History, and Observations—and Prophesies, founded on Human Nature—Then, reflecting upon our present situation, I shut the Book, and tremble at what may be our Fate—
Political Punishments for political Crimes may lead some Nations to Repentance, to a Belief of your Doctrine—and of the Necessity of practising accordingly—If I did not believe that the Great Body of the People of the United States would adhere to the Principles of our Constitution, notwithstanding the wicked attempts to violate it, I should almost despair of the Welfare of our Jerusalem.
O! that all our Citizens were such, in the best sense of the Word, and that there were no others among us—that we may attain a proper National Character! and not become the foot Ball of European Powers!—
You have, Dear Sir, my earnest Prayers to Heaven, for Support, and all necessary Aid in this important Crisis—
I must ask Pardon for detaining You so long, especially as my present Design was only to present Mrs. Dalton’s and my most respectful Regards to yourself, and Mrs. Adams—and to inclose a Letter from Mrs. D. with a request that it may be delivered to Mrs. A.
I remain, in every Situation, / with most perfect Esteem, / Dear Sir Your obliged Friend, / And most obedient Servant,
Tristram Dalton